  Case 15-19411       Doc 33   Filed 10/17/18 Entered 10/17/18 21:12:13              Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     15-19411
                                             )
ANTONIO BROWN                                )               Chapter: 13
                                             )
                                                             Honorable Jack Schmetterer
                                             )
                                             )
               Debtor(s)                     )
  ORDER ON DEBTOR'S MOTION TO INCUR DEBT AND TO USE PROPERTY OF THE
                               ESTATE

        THIS MATTER coming to be heard on the motion of Debtor, the Court having jurisdiction over
the parties and the subject matter and being duly advised in the premises and due notice having been
given to the parties entitled thereto:

  It is ORDERED:

   1. The Debtor is granted leave to obtain financing for a vehicle in the amount of up to $35,000.00,
with financing of up to 18.00% interest, with monthly payments of up to $750.00 per month for a 2018
Ford Edge or similar vehicle.

  2. The Debtor is permitted to use and/or sell specific property of the estate, the 2013 Hyundai Santa
Fe, for the purpose of using it as a trade in.

   3. The Debtor is granted leave to have this motion heard on shortened notice.


                                                          Enter:


                                                                   Honorable Pamela S. Hollis
Dated: October 17, 2018                                            United States Bankruptcy Judge

 Prepared by:
 Dustin B. Allen
 IARDC#6312451
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090
 847-520-8100
